internal_revenue_service national_office technical_advice_memorandum date third party communication none date of communication not applicable number release date index uil no case-mis no team manager ----------------------- tam-125765-04 cc corp b2 taxpayer's name taxpayer's address taxpayer's identification no years involved date of conference ------------------------------------------- ------------------ ---------------------------------- ---------------- -------------------------- --------------------------- legend ------------------------------ -------- ------------------------ taxpayer -------------------------------------------------------------------------------- state x product v w x y z ------------------- --- --- --- -- tam-125765-04 year date date ------- ---------------------- -------------------------- issue whether taxpayer’s gain under sec_311 of the internal_revenue_code on the transfer of assets to newly-formed limited_partnerships followed by the pro_rata distribution of the limited_partnership interests to its shareholders is determined as if taxpayer sold the assets in their entirety for their fair_market_value or by reference to the value of the individual limited_partnership interests received by the shareholders conclusion taxpayer's gain under sec_311 of the internal_revenue_code is to be determined as if taxpayer had sold the assets at their fair_market_value on the date of the distribution facts taxpayer is a state x corporation that manufactures and sells product taxpayer manufactures product in v plants located throughout the southern portion of state x in year taxpayer and its shareholders determined that it would be advantageous to transfer taxpayer’s manufacturing operations to various limited_partnerships on date taxpayer formed w limited_partnerships the limited_partnerships the shareholders of taxpayer contributed cash to the limited_partnerships as operating capital taxpayer contributed the real_estate and improvements inventory additional operating capital accounts_receivable and accounts_payable associated with each of its plants to the limited_partnerships the assets taxpayer did not contribute the rolling_stock administrative assets and administrative staff associated with its plants to the limited_partnerships retained assets on date taxpayer distributed the interests in the limited_partnerships the interests to its shareholders pro_rata while retaining the general_partnership interest of each of the limited_partnerships the distribution taxpayer obtained appraisals of the interests for purposes of reporting gain on the distribution the valuation in the appraisal was based on the value of the businesses tam-125765-04 underlying the interests discounted by x percent because the interests are minority interests and discounted by y percent because there is no public market for the interests taxpayer and the agent have stipulated that the undiscounted fair_market_value of the interests is dollar_figurez taxpayer and the examining agent are in agreement that the governing provision of the internal_revenue_code for the transaction is sec_311 taxpayer and the agent do not agree however on what property must be valued for purposes of determining gain under sec_311 on the distribution the agent asserts that the business_assets transferred to the limited_partnerships are the property distributed for purposes of sec_311 taxpayer’s position is that the property distributed for purposes of sec_311 is the unmarketable minority limited_partnership interests the value of which should reflect their minority position and lack of marketability law and analysis sec_311 of the code provides that if a corporation distributes appreciated in the hands of the distributing_corporation property to a shareholder the corporation must recognize gain as if the property had been sold to the distributee shareholder at its fair_market_value we agree with the examining agent that for purposes of determining gain on the distribution under sec_311 the business_assets transferred to the limited_partnerships constitute the distributed property the controlling law in this area is found in 104_tc_574 aff’d 162_f3d_1236 9th cir the question in pope talbot was the same question presented in the instant case in pope talbot a corporation transferred property the washington properties to a newly-created limited_partnership the partnership then distributed its partnership interests pro_rata to the corporation's shareholders the interests were traded on the pacific stock exchange the taxpayer and the service disagreed over the determination of the taxpayer’s gain on the distribution the taxpayer argued that its gain should be determined by aggregating the value of all the individual partnership units while the service contended that the gain should be calculated by treating the property transferred to the limited_partnership as if it had been sold by the corporation in its entirety on the date of the distribution without regard for the value of the individual partnership interests received by each shareholder pope talbot f 3d pincite the tax_court framed the issue in terms of what property is to be valued for purposes of sec_311 the entire property interest leaving corporate solution or the fractional interests received by the shareholders after analyzing the legislative_history of sec_311 the predecessor to sec_311 the court found that the purpose of the section is to tax the appreciation in value that occurs while the distributing_corporation holds the property the court noted that if it adopted the taxpayer’s position the taxpayer would escape taxation of the gain in the washington properties attributable to appreciation tam-125765-04 during the period in which the corporation held the properties accordingly the court ruled in favor of the service’s position 104_tc_574 the ninth circuit affirmed the tax court's decision holding that the plain meaning of sec_311 requires that the gain recognized by the distributing_corporation be valued as if the corporation had sold the assets distributed at the time of the distribution see f 3d pincite sec_311 was designed to codify the repeal of the doctrine_of 296_us_200 and required corporations to recognize gain when they distribute appreciated_property to shareholders id the tax_reform_act_of_1986 pub_l_no sec_631 100_stat_2272 which redesignated subsection d of sec_311 as subsection b modified the language describing how gain would be recognized the former language stated gain would be recognized by the distributing_corporation as if the property distributed had been sold at the time of the distribution the new language states that gain is recognized as if such property were sold to the distributee at its fair_market_value taxpayer seeks to distinguish the instant case from pope talbot on the ground that the decision in pope talbot was based on the former language taxpayer argues that the tax_court and ninth circuit in pope talbot would have decided that case differently under the new language of the act this argument however attributes undue importance to the language change and ignores the tax court’s own discussion of the change the taxpayer in pope talbot advanced an argument similar to the one made by taxpayer now the pope talbot taxpayer argued that the language change as well as other language in sec_311 indicated that the before the tax_reform_act_of_1986 publaw_99_51 100_stat_2272 sec_311 read as follows d distributions of appreciated_property in general -if- a a corporation distributes property other than an obligation of such corporation to a shareholder in a distribution to which subpart a applies and of the distributing_corporation b the fair_market_value of such property exceeds its adjusted_basis in the hands then gain shall be recognized to the distributing_corporation in an amount equal to such excess as if the property distributed had been sold at the time of the distribution the tax_reform_act_of_1986 redesignated and amended sec_311 as follows b distributions of appreciated_property in general -if- a a corporation distributes property other than an obligation of such corporation to a shareholder in a distribution to which subpart a applies and of the distributing_corporation b the fair_market_value of such property exceeds its adjusted_basis in the hands then gain shall be recognized to the distributing_corporation as if such property were sold to the distributee at its fair_market_value tam-125765-04 focus of the statute is on what is received by the individual shareholders and not on what is distributed the court dismissed this argument in doing so the court observed that the only reason for the language change was to conform the language of sec_311 to that of sec_336 citing the legislative_history see pope talbot t c pincite citing h conf rept no at ii-198 1986_3_cb_1 the act generally conforms the treatment of nonliquidating distributions with liquidating distributions after our own review of the legislative_history of the act we agree with the tax_court that the language change was not substantive moreover if we attributed the meaning to the language change that taxpayer proposes we would have to disregard congress’ stated objectives in enacting sec_311 and its predecessor because taxpayer’s position would avoid recognition of the full amount of the assets’ inherent gain realized in the distribution see t c pincite f 3d pincite therefore taxpayer’s gain under sec_311 must be determined with reference to the value of the assets not the value of the interests taxpayer also seeks to distinguish the instant case from pope talbot on the basis that pope talbot never received nor distributed partnership interests while taxpayer received the interests and distributed them to its shareholders this however is a distinction without a difference sec_311 like sec_301 and sec_302 applies to distributions by a corporation to its shareholders in their capacity as shareholders of the corporation the shareholders of pope talbot received the distribution of the limited_partnership interests in proportion to and because of their shareholdings in pope talbot it does not matter for federal tax purposes whether those interests were transferred directly from pope talbot or through conduit entities the courts still treated pope talbot as if it distributed the interests directly to its shareholders see 104_tc_574 n it is clear that a conveyance of property to a partnership on behalf of a shareholder falls within the ambit of sec_311 in this regard the facts of the instant case and those of pope talbot are essentially identical the taxpayer in pope talbot argued that sec_311 must be read symmetrically with sec_301 and sec_302 in other words the fair_market_value of property distributed by the corporation must equal the fair_market_value of property received by the shareholders the ninth circuit ruled that symmetry between the provisions was not required stating however if the corporation distributes one form of property and the shareholders receive another there is no symmetry that was the case here the corporation did not distribute gold coins to shareholders who received gold coins the corporation distributed the washington properties to the partnership and the shareholders received individual limited_partnership interests we conclude that the tax_court used the proper methodology to determine the fair_market_value of the distributed property f 3d pincite tam-125765-04 taxpayer contends that the ninth circuit’s decision on the symmetry question turned on the fact that pope talbot did not directly distribute the partnership interests to its shareholders but through a conduit_entity based on this interpretation of the court’s reasoning taxpayer asserts that if its case were before the ninth circuit the court would rule in taxpayer’s favor we disagree as already discussed the courts treated pope talbot as having distributed the partnership interests to its shareholders so in this regard there is no factual distinction between the instant case and pope talbot for federal tax purposes the point made by the ninth circuit was that for federal tax purposes pope talbot distributed something different the washington properties than what its shareholders received the limited_partnership interests taxpayer is in no different a situation for federal tax purposes taxpayer is treated as distributing something different the assets than what its shareholders received the interests further the ninth circuit explicitly stated that there was no symmetry requirement between sec_311 and sec_301 or sec_302 f 3d pincite we disagree with pope talbot’s argument that sec_311 must be read symmetrically with sec_301 and sec_302 therefore in this regard we find nothing in the ninth circuit’s opinion that indicates taxpayer’s case should be decided differently than pope talbot for similar reasons we disagree with taxpayer’s argument that its retention of the general_partnership interest is a significant distinction from pope talbot in pope talbot the general_partnership interest in the limited_partnership was transferred to two other corporations controlled by pope talbot’s principal shareholders we see no reason and taxpayer has not suggested any reason why federal tax treatment would turn on whether the general_partnership interest was held by pope talbot or by a corporation controlled by pope talbot’s principal shareholders taxpayer also seeks to distinguish pope talbot by pointing out that taxpayer did not contribute retained assets to the limited_partnerships while pope talbot taxpayer asserts transferred percent of the washington properties to the limited_partnership although the facts set forth in the pope talbot decisions state that pope talbot transferred all of the washington properties we do not find any indication that it transferred all of its business including administrative staff and administrative assets to the limited_partnership as taxpayer asserts in any event this factual matter is unimportant because even assuming the facts of pope talbot are as taxpayer asserts taxpayer’s point does not bear on the essential question before us whether or not certain assets are retained does not alter the application of sec_311 to the distribution nor is it determinative of whether we must look to the assets or the interests in determining the value of the distribution taxpayer further points out that pope talbot was a subchapter_c_corporation while taxpayer is a subchapter_s_corporation asserting that avoidance of double_taxation was the main concern of the pope talbot courts taxpayer claims such concerns are not applicable here because s_corporations are subject_to only a single level of tam-125765-04 taxation as we read the opinions however double_taxation was not the concern of the pope talbot courts rather the tax_court and ninth circuit were concerned about taxation of the appreciation occurring while properties were held by pope talbot if taxpayer’s position were adopted the full amount of gain attributable to appreciation during the time taxpayer held the assets would not be taxed while we recognize that taxpayer is a subchapter_s_corporation and does not itself pay tax on the gain sec_311 and the holding of pope talbot require that taxpayer recognize gain on the appreciation of the assets while taxpayer held them thus subchapter_s status is irrelevant to the question before us taxpayer also cites south tulsa pathology laboratory inc v comm’r 188_tc_84 in south tulsa the taxpayer a corporation sought to sell a portion of its business without recognizing gain to this end the taxpayer dropped the business_assets it desired to sell into a controlled_corporation and spun that corporation off to its shareholders in a transaction purported to qualify under sec_355 pursuant to a prearranged sale the shareholders sold all of the controlled corporation’s stock to a third party the taxpayer argued that if sec_311 applied to the distribution then the value of property distributed should be determined by the value of the controlled corporation’s assets the day before the distribution and not the amount for which the shareholders sold their shares the court ruled that the spinoff failed to qualify under sec_355 and that the distribution of the stock was subject_to sec_311 in applying sec_311 the court rejected the taxpayer’s position on valuation finding that the sale price of the stock was the best evidence of the fair_market_value of the property distributed we find south tulsa inapposite to the instant case for the same reasons that the south tulsa court found pope talbot inapplicable to its facts the taxpayer in south tulsa relied on pope talbot in arguing that its sec_311 gain should be determined with reference to the controlled corporation’s assets rather than the value of the stock distributed the south tulsa court distinguished pope talbot stating that the question presented in pope talbot was what property interest had to be valued for purposes of sec_311 while the question in south tulsa was not one of what had to be valued but how it was to be valued for the same reason south tulsa does not apply to the instant case here the question is as it was in pope talbot what to value not how to value it taxpayer cites 69_tc_860 and revrul_93_12 1993_1_cb_202 in the estate and gift_tax area for the proposition that gifts made by a donor to multiple donees cannot be aggregated for purposes of determining the fair_market_value of the property subject_to gift_tax at the donor level these authorities are not relevant to the question before us because they address the issue of whether to aggregate donated stock interests for purposes of valuation ie applying a minority discount or blockage factor however the question here is whether to value the sec_311 gain with reference to the assets contributed or with reference to the aggregate of the individual partnership interests or as the pope talbot court said it the question is not how to value the distributed property but what to value for purposes of tam-125765-04 sec_311 having decided that the assets should be valued to determine taxpayer’s sec_311 gain the question of whether taxpayer would aggregate interests or not is irrelevant for the reasons stated above we conclude that taxpayer’s gain under sec_311 is to be determined as if taxpayer sold the assets at their fair_market_value on the date of the distribution caveats it should be noted that this technical_advice addresses only the sec_311 distribution issue presented this technical_advice does not address any_tax characterizations or consequences that may arise under subchapter_s or subchapter_k of the internal_revenue_code in addition we do not address the tax treatment of the dividends received by taxpayer's shareholders as a result of the distribution a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent this document may not be used or cited as precedent sec_6110 of the internal_revenue_code
